
	
		II
		112th CONGRESS
		1st Session
		S. 1185
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2011
			Mr. Thune (for himself,
			 Ms. Klobuchar, Mr. Grassley, Mr.
			 Johanns, Mr. Hoeven,
			 Mr. Franken, Mr. Moran, Mr.
			 Lugar, Mr. Nelson of
			 Nebraska, Mr. Harkin,
			 Mr. Johnson of South Dakota,
			 Mr. Kirk, Mr.
			 Coats, Mr. Durbin, and
			 Mrs. McCaskill) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a variable VEETC rate based on the price of crude oil, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Reform and Deficit Reduction
			 Act.
		2.Variable VEETC rate
			 based on price of crude oil
			(a)Excise tax
			 credit
				(1)In
			 generalSubparagraph (A) of section 6426(b)(2) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 and at the end of clause (i),
					(B)by striking
			 calendar years beginning after 2008, 45 cents. in clause (ii)
			 and inserting calendar quarters beginning after 2008 and before July 1,
			 2011, 45 cents, and, and
					(C)by adding at the
			 end the following new clause:
						
							(iii)in the case of
				calendar quarters beginning after June 30, 2011, the applicable rate determined
				in accordance with the following table:
								
									
										
											If the average price of crude oil
						The applicable rate for 
											
											 during the preceding calendar quarter
						is: the calendar quarter is:
											
										
										
											Not more than $50/barrel30 cents
											
											More than $50 but not more than
						$60/barrel24
						cents
											
											More than $60 but not more than
						$70/barrel18
						cents
											
											More than $70 but not more than
						$80/barrel12
						cents
											
											More than $80 but not more than
						$90/barrel6
						cents
											
											More than $90/barrel0 cents.
											
										
									
								
								For purposes
				of the preceding table, the average price of crude oil for any calendar quarter
				shall be the average 3-month futures price on the New York Mercantile Exchange
				for light sweet crude oil for such calendar quarter. Each applicable rate under
				the preceding table shall be reduced by 2 cents for each calendar year
				beginning after
				2011..
					(2)Extension of
			 tax credit or paymentSections 6426(b)(6) and 6427(e)(6)(A) of
			 such Code are each amended by striking 2011 and inserting
			 2014.
				(b)Income tax
			 credit
				(1)In
			 generalThe table contained in section 40(h)(2) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 calendar year in the heading for the first column,
					(B)by inserting
			 Calendar year before 2001,
					(C)by inserting
			 Calendar year before 2003,
					(D)by inserting
			 Calendar year before 2005,
					(E)by inserting
			 Calendar years before 2009,
					(F)by striking
			 2011 and inserting the last calendar quarter beginning
			 before July 1, 2011,
					(G)by striking the
			 period at the end of the table, and
					(H)by adding at the
			 end the following:
						
							
								
								
									
										Any calendar quarter
						beginning after June 30, 2011, and before 2015 1st applicable
						rate 2d applicable rate.
										
									
								
							.
					(2)Applicable
			 ratesParagraph (3) of section 40(h) of such Code is amended to
			 read as follows:
					
						(3)Applicable
				ratesFor purposes of this subsection, the 1st applicable rate
				and the 2d applicable rate shall be determined in accordance with the following
				table:
							
								
									
										If the average price of crude oil during the
						preceding calendar quarter is:The 1st applicable rate for the
						calendar quarter is:The 2d applicable rate for the
						calendar quarter is:
										
									
									
										Not more than $50/barrel30
						cents22.20 cents
										
										More than $50 but not more than $60/barrel24
						cents17.76 cents
										
										More than $60 but not more than $70/barrel18
						cents13.33 cents
										
										More than $70 but not more than $80/barrel12
						cents8.88 cents
										
										More than $80 but not more than $90/barrel6
						cents4.44 cents
										
										More than $90/barrel0 cents0
						cents.
										
									
								
							
							For
				purposes of the preceding table, the average price of crude oil for any
				calendar quarter shall be the average 3-month futures price on the New York
				Mercantile Exchange for light sweet crude oil for such calendar quarter. Each
				1st applicable rate under the preceding table shall be reduced by 2 cents for
				each calendar year beginning after 2011 and each 2d applicable rate under such
				table shall be reduced by 1.48 cents for each such
				year..
				(3)Extension of
			 tax creditSection 40 of such Code is amended—
					(A)by striking
			 2011 in subsection (e)(1)(A) and inserting
			 2014,
					(B)by striking
			 2012 in subsection (e)(1)(B) and inserting 2015,
			 and
					(C)by striking
			 2011 in subsection (h)(1) and inserting
			 2014.
					(c)Repeal of
			 deadwoodSection 6426(b)(2) of the Internal Revenue Code of 1986
			 is amended by striking subparagraph (C).
			(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after June 30, 2011.
			3.Extension and
			 modification of alternative fuel vehicle refueling property credit
			(a)ExtensionSubsection
			 (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking
			 placed in service— and all that follows and inserting
			 placed in service after the earlier of December 31, 2016, or the date on
			 which the Secretary certifies that at least 53,000 qualified alternative fuel
			 refueling properties (other than properties described in subsection (c)(2)(C))
			 have been placed in service..
			(b)Only certain
			 ethanol blends eligible for creditSubparagraph (A) of section
			 30C(c)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(A)Any fuel—
						(i)at least 85
				percent of the volume of which consists of one or more of the following:
				natural gas, compressed natural gas, liquified natural gas, liquefied petroleum
				gas, or hydrogen, or
						(ii)at least 85
				percent of the volume of which consists of—
							(I)ethanol,
				or
							(II)ethanol and
				gasoline or one or more of the fuels described in clause (i), but only if at
				least 15 percent and not more than 85 percent of the volume of such fuel
				consists of
				ethanol.
							.
			(c)Credit for
			 dual-Use refueling propertySubsection (e) of section 30C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Dual-use
				refueling property
						(A)In
				generalIn the case of any dual-use refueling property, 100
				percent of the cost of such property shall be treated as qualified alternative
				fuel refueling property if the taxpayer certifies, in such time and manner as
				the Secretary shall prescribe, that such property will be used in more than a
				de minimis capacity for the purposes described in section 179A(d)(3)(A)
				(applied as specified in subsection (c)(2)).
						(B)RecaptureIf
				at any time within 5 years after the date of the certification under
				subparagraph (A) the dual-use refueling property ceases to be used as required
				under such subparagraph, 100 percent of the cost of such property shall be
				subject to recapture under paragraph (5).
						(C)Dual-use
				refueling propertyFor purposes of this paragraph, the term
				dual-use refueling property means property that is both qualified
				alternative fuel vehicle refueling property and property used—
							(i)to store or
				dispense fuels not described in subsection (c)(2), or
							(ii)to store fuels
				described in subsection (c)(2) for any purpose other than delivery of such fuel
				into the fuel tank of a motor
				vehicle.
							.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after June 30, 2011.
			4.Extension of
			 cellulosic biofuel producer credit through 2014
			(a)In
			 generalSection 40(b)(6) of
			 the Internal Revenue Code of 1986 is amended by striking subparagraph
			 (H).
			(b)Conforming
			 amendmentSection 40(e) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (3).
			5.Extension of
			 special depreciation allowance for cellulosic biofuel plant
			 propertySubparagraph (D) of
			 section 168(l)(2) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2015.
		6.Algae treated as a
			 qualified feedstock for purposes of the cellulosic biofuel producer credit,
			 etc
			(a)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(I)is derived solely by, or from, qualified
				feedstocks,
				and
					.
			(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 of the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I),
			 respectively, and by inserting after subparagraph (E) the following new
			 subparagraphs:
				
					(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
						(i)any
				lignocellulosic or hemi­cel­lu­los­ic matter that is available on a renewable
				or recurring basis, and
						(ii)any cultivated
				algae, cy­a­no­bac­te­ri­a, or lemna.
						(G)Special rules
				for algaeIn the case of fuel which is derived by, or from,
				feedstock described in subparagraph (F)(ii) and which is sold by the taxpayer
				to another person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II)—
						(i)such sale shall be
				treated as described in subparagraph (C)(i),
						(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) in the hands
				of such taxpayer, and
						(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
						.
			(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
				(1)In
			 generalSubparagraph (A) of section 168(l)(2) of the Internal
			 Revenue Code of 1986 is amended by striking solely to produce cellulosic
			 biofuel and inserting solely to produce second generation
			 biofuel (as defined in section 40(b)(6)(E)).
				(2)Conforming
			 amendmentsSubsection (l) of section 168 of such Code, as amended
			 by this Act, is amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
					(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
					(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
					(d)Conforming
			 amendments
				(1)Section 40 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended—
					(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
					(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
					(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
					(2)Clause (ii) of
			 section 40(b)(6)(E) of such Code is amended by striking Such term shall
			 not and inserting The term second generation
			 biofuel shall not.
				(3)Paragraph (1) of
			 section 4101(a) of such Code is amended by striking cellulosic
			 biofuel and inserting second generation biofuel.
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
				(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
				7.Budgetary
			 effects
			(a)PAYGO
			 scorecardThe budgetary
			 effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
			(b)Senate PAYGO
			 scorecardThe budgetary effects of this Act shall not be recorded
			 on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res.
			 21 (110th Congress).
			
